NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SIVATHARAN NATKUNANATHAN,                       No.    15-73334

                Petitioner-Appellant,           Tax Ct. No. 10332-14 L

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Sivatharan Natkunanathan appeals pro se from the Tax Court’s summary

judgment allowing the Commissioner of Internal Revenue (“Commissioner”) to

proceed with its collection action on Natkunanathan’s outstanding federal tax

liability for 2003. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo. Johnston v. Comm’r, 461 F.3d 1162, 1164 (9th Cir. 2006). We affirm.

      The Tax Court properly granted summary judgment because the settlement

officer did not abuse her discretion in sustaining the proposed levy action for tax

year 2003. See 26 U.S.C. § 6330(c)(3) (setting forth matters an appeals officer

must consider in making a determination to sustain a proposed levy action); 26

U.S.C. § 6330(c)(2)(B) (permitting challenge to the underlying tax liability if the

taxpayer did not receive any statutory notice of deficiency for such tax liability or

did not otherwise have an opportunity to dispute such tax liability).

      Contrary to Natkunanathan’s contentions, the Tax Court properly granted

the Commissioner’s motion to permit a levy. See 26 U.S.C. § 6330(e)(2)

(suspension of the levy shall not apply if the underlying tax liability is not at issue

in the appeal and the Tax Court determines that the Commissioner has shown good

cause not to suspend the levy).

      We reject as without merit Natkunanathan’s contentions concerning any

pending appeals before the Supreme Court.

      Natkunanathan’s motion (Docket Entry No. 56) is denied.

      AFFIRMED.




                                           2                                     15-73334